      Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 1 of 16




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    CHRISTY DEAKLE                                             CIVIL ACTION

    VERSUS                                                       NO. 20-1554

    WESTBANK FISHING, LLC, ET AL.                            SECTION “R” (5)



                          ORDER AND REASONS


       Before the Court is plaintiff Christy Deakle’s motion for judicial notice

of the temperature and heat index at Galliano, Louisiana, on June 3, 2019,

and for judicial notice of certain facts about heat index. 1       Defendants

Westbank Fishing, LLC, the F/V MARIA C, and Certain Underwriters at

Lloyd’s Syndicates XLC, LIB, and AMA, oppose the motion. 2 Also before the

Court is defendants’ motion in limine to exclude Coast Guard materials at

trial.3 Plaintiff opposes defendants’ motion. 4

       For the following reasons, the Court grants in part, and denies in part,

plaintiff’s motion for judicial notice. The Court further grants defendants’

motion to exclude the Coast Guard materials.




1      R. Doc. 48.
2      R. Doc. 70.
3      R. Doc. 58.
4      R. Doc. 73.
      Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 2 of 16




     I.      BACKGROUND

          This case arises out of a death aboard the F/V MARIA C on June 3,

2019. Decedent Bryan Urby was working as a fisherman aboard the vessel

when he began to show signs of heat distress.5 The United States Coast

Guard airlifted Mr. Urby to University Medical Center in New Orleans, where

he was pronounced dead. 6 Christy Deakle is the personal representative of

Mr. Urby and his two children.7 On May 28, 2020, Deakle filed suit in this

Court, alleging that defendants’ negligence contributed to Mr. Urby’s death.8

          On June 11, 2021, plaintiff filed a motion for judicial notice.9

Specifically, plaintiff asks the Court to take judicial notice that, on June 3,

2019 in Galliano, Louisiana, the high temperature was 92 degrees

Fahrenheit,10 and the high heat index was 98 degrees Fahrenheit.11 Plaintiff

also seeks judicial notice of “the fact that ‘heat index values [are] devised for

shady, light wind conditions’” and that “exposure to full sunshine can




5         R. Doc. 57-4 at 2-5.
6         See R. Doc. 57-5 at 3-4; R. Doc. 57-6 at 2; R. Doc. 83-11 at 4.
7         See R. Docs. 81-6, 81-7 & 81-8.
8         R. Doc. 1.
9         R. Doc. 48.
10        R. Doc. 48-1 at 3-4.
11        Id. at 4-5.
                                          2
     Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 3 of 16




increase heat index values by up to 15 degrees Fahrenheit.”12           Finally,

plaintiff asks the Court to take judicial notice of a heat-index chart published

by the National Weather Service. 13

      Defendants oppose the motion for judicial notice.14 They contend that

plaintiff’s asserted facts are irrelevant and will mislead the jury because the

MARIA C was up to 40 miles away from Galliano, 15 because defendants have

their own temperature measurement from aboard the MARIA C, 16 and

because plaintiff has provided no evidence that the weather conditions on

the MARIA C were similar to those at Galliano. 17

      Separately, on June 22, 2021, defendants filed a motion in limine to

exclude the use of United States Coast Guard materials at trial.18 Defendants

contend that 46 U.S.C. § 6308(a) precludes the use of any part of a Coast

Guard report in a civil action.19 They argue that no party should be able to




12    Id. at 5 (quoting Nat’l Weather Serv., Heat Forecast Tools,
      https://weather.gov/safety/heat-index).
13    Id.; see also R. Doc. 48-7.
14    R. Doc. 70 at 1.
15    Id. at 5. Defendants dispute plaintiff’s ability to calculate the distance
      from Galliano to the MARIA C, but argue that, even if their distance
      calculation of 30 to 40 miles is correct, the measurements at Galliano
      are irrelevant. See id. at 4.
16    Id. at 5.
17    Id. at 6.
18    R. Doc. 58.
19    R. Doc. 58-1 at 2-3.
                                       3
      Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 4 of 16




rely on or refer to the Coast Guard report, which includes findings about

temperature and weather conditions aboard the MARIA C on June 3, 2019. 20

Plaintiff opposes the motion, arguing that defendants’ cited cases are

distinguishable, and that the Coast Guard’s temperature findings are

supported by reliable data. 21

       The Court considers the motion for judicial notice and the motion to

exclude the Coast Guard materials below.



II.    MOTION FOR JUDICIAL NOTICE

       A.    Legal Standard

       The Court may take judicial notice of an adjudicative fact that is “not

subject to reasonable dispute because it: (1) is generally known within the

trial court’s territorial jurisdiction; or (2) can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned.”

Fed. R. Evid. 201(b). It is generally within the Court’s discretion to take

judicial notice of a fact, Fed. R. Evid. 201(c)(1), but the Court “must take

judicial notice if a party requests it and the court is supplied with the

necessary information.” Fed. R. Evid. 201(c)(2) (emphasis added). In a civil




20     Id. at 4.
21     R. Doc. 73 at 4-7.
                                      4
    Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 5 of 16




case, the Court “must instruct the jury to accept the noticed fact as

conclusive.” Fed. R. Evid. 201(f).

      Courts should not take judicial notice of irrelevant facts. See, e.g.,

United States v. Emmons, 524 F. App’x 995, 997 (6th Cir. 2013); United

States v. Lumiguid, 499 F. App’x 689, 691 (9th Cir. 2012); see also Gisclair

v. Galliano Marine Serv., No. 05-5223, 2007 WL 1266396, at *1 (E.D. La.

Apr. 30, 2007). Evidence is relevant if it has “any tendency to make the

existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence.”

Hicks-Fields v. Harris Cty., 860 F.3d 803, 809 (5th Cir. 2017) (quoting

Brazos River Auth. v. GE Ionics, Inc., 469 F.3d 416, 425 (5th Cir. 2006)).

      Further, courts have held that, on a motion for judicial notice, relevant

facts are subject to the exclusionary rules of evidence, including Rule 403.

See Knop v. Johnson, 667 F. Supp. 467, 485 (W.D. Mich. 1987) (“[J]udicial

notice is an alternative means of proof that is subject, like all other offers of

evidence, to rule[] 403 . . . .”); 21B Charles Alan Wright & Arthur R. Miller,

Federal Practice & Procedure § 5104 (2d ed. 2021) (noting some courts’

“sensible reading” that Rule 403 applies to judicial notice”); see also Colonial

Leasing Co. v. Logistics Control Grp. Int’l, 762 F.2d 454, 461 (5th Cir. 1985)

(“[I]t is clear that the court’s power to take judicial notice ‘at any stage’ may


                                       5
     Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 6 of 16




be circumscribed by other considerations.” (quoting Fed. R. Evid. 201(d)).

The Court should therefore decline to take judicial notice of relevant

evidence, “if its probative value is substantially outweighed by a danger of

one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Fed. R. Evid. 403.



      B.    Discussion

      Plaintiff here seeks judicial notice of four asserted facts: (1) that the

high temperature on June 3, 2019 at Galliano, Louisiana, was 92 degrees

Fahrenheit;22 (2) that the high heat index on June 3, 2019 at Galliano,

Louisiana, was 98 degrees Fahrenheit; 23 (3) “the fact that ‘heat index values

[are] devised for shady, light wind conditions’” and that “exposure to full

sunshine can increase heat index values by up to 15 degrees Fahrenheit;” 24

and (4) the representations in a National Weather Service chart, pertaining

to heat-index values.25




22    R. Doc. 48-1 at 3-4 (citing R. Docs. 48-4 & 48-5).
23    Id. at 4-5.
24    Id. at 5 (quoting Nat’l Weather Serv., Heat Forecast Tools,
      https://weather.gov/safety/heat-index).
25    Id. (citing R. Doc. 48-7).
                                       6
     Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 7 of 16




         As an initial matter, all of the facts of which plaintiff seeks judicial

notice facially satisfy the requirements of Rule 201. Specifically, the asserted

facts are not subject to reasonable dispute because they can be “accurately

and readily determined from sources whose accuracy cannot reasonably be

questioned.” Fed. R. Evid. 201(b)(2). All of plaintiff’s information comes

from U.S. government agencies, and the Court has no reason to question the

accuracy of the source material. Indeed, defendants, in their opposition, do

not contest the accuracy or reliability of plaintiff’s sources, nor do they

otherwise contend that the asserted facts are subject to reasonable dispute.

         Instead, defendants argue that the Court should not take judicial notice

of plaintiff’s facts because the facts are not relevant and risk misleading the

jury.26 If the facts are irrelevant, or if they substantially risk confusing or

misleading the jury, the Court will not take judicial notice of them. See, e.g.,

Emmons, 524 F. App’x at 997; cf. Knop, 667 F. Supp. at 485. With these

exclusionary criteria in mind, the Court considers plaintiff’s four proffered

facts.

         First, plaintiff seeks judicial notice of the fact that the high temperature

on June 3, 2019 at Galliano, Louisiana, was 92 degrees Fahrenheit.27 The




26       R. Doc. 70 at 1.
27       R. Doc. 48-1 at 3-4 (citing R. Docs. 48-4 & 48-5).
                                          7
     Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 8 of 16




Court finds that this fact is relevant, because it tends to show the degree of

heat near the Gulf of Mexico on the day of Bryan Urby’s death, which was

allegedly caused by extreme heat.

      Defendants protest that Galliano was 30 to 40 miles away from the

MARIA C at the time of Urby’s death, and that defendants have already

produced a contemporaneous temperature measurement from aboard the

vessel. 28 Defendants contend that, therefore, the Galliano measurement is

irrelevant, and, further, that the disparity with their measurement will lead

the jury to believe that their “witnesses and records are inaccurate.” 29 But

defendants’ concerns simply reflect the nature of conflicting evidence.

Defendants are free to point out any limitations of plaintiff’s evidence, and

to present any contrary evidence, to the jury. Cf. Ohio Bell Tel. Co. v. Pub.

Utils. Comm’n, 301 U.S. 292, 301-02 (1937) (“[N]otice, even when taken, has

no other effect than to relieve one of the parties . . . of the burden of resorting

to the usual forms of evidence. . . . It does not mean that the opponent is

prevented from disputing the matter by evidence if he believes it disputable.”

(citation omitted)). The jury is capable of determining which evidence is the

better indication of the conditions on the MARIA C at the time of Urby’s




28    R. Doc. 70 at 4-6.
29    Id. at 5.
                                        8
     Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 9 of 16




death: defendants’ reading from the vessel, or plaintiff’s reading at Galliano.

The Court therefore takes judicial notice that the high temperature on June

3, 2019 at Galliano, Louisiana, was 92 degrees Fahrenheit.

      Second, plaintiff seeks judicial notice of the fact that the high heat

index on June 3, 2019 at Galliano, Louisiana, was 98 degrees Fahrenheit. 30

The above analysis as to temperature measurement applies with equal force

to the proffered heat-index measurement.         Defendants’ concerns about

relevance and the risk of misleading the jury are, as with temperature, merely

issues of weight. Accordingly, the Court takes judicial notice that the high

heat index on June 3, 2019 at Galliano, Louisiana, was 98 degrees

Fahrenheit.

      Third, plaintiff seeks judicial notice of “the fact that heat index values

[are] devised for shady, light wind conditions” and that “exposure to full

sunshine can increase heat index values by up to 15 degrees Fahrenheit.” 31

The Court finds that this statement is irrelevant. Plaintiff has pointed to no

evidence that the MARIA C was exposed to full sunshine on June 3, 2019.

Without such evidence, this statement has no discernible probative value.




30    R. Doc. 48-1 at 4 (citing R. Doc. 48-5 and Nat’l Weather Serv.,
      Meteorological Conversions and Calculations, Heat Index Calculator,
      https://www.wpc.ncep.noaa.gov/html/heatindex.shtml).
31    Id. at 5 (internal quotations omitted).
                                      9
     Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 10 of 16




The Court therefore denies plaintiff’s request for judicial notice of these facts

about heat index.

       Finally, plaintiff seeks judicial notice of a heat-index chart published

by the National Weather Service. 32 Plaintiff does not explain how it intends

to use the chart, but the Court finds that the chart conveys at least two

distinct facts, which require separate treatment. First, the chart shows the

heat index produced by particular combinations of temperature and relative

humidity. 33 To the extent that plaintiff seeks judicial notice of the chart for

its heat-index values, the Court finds that it is irrelevant. Plaintiff has

generated its heat-index value at Galliano without relying on the chart, and

has not produced any other measurements of temperature or humidity that

might be plugged into the chart to produce a heat index. The calculating

function of the chart is therefore not grounds for judicial notice.

       The chart also indicates, for a given heat index, the “Likelihood of Heat

Disorders with Prolonged Exposure or Strenuous Activity.” 34 Each displayed

heat-index value is categorized as “Caution,” “Extreme Caution,” “Danger,”




32     Id. (citing R. Doc. 48-7).
33     R. Doc. 48-7. For instance, a temperature of 86 degrees Fahrenheit
       and relative humidity of 60 percent results in a heat index of 91 degrees
       Fahrenheit. Id.
34     Id.
                                      10
     Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 11 of 16




or “Extreme Danger.”35 Plaintiff does not explain whether or how it seeks to

use this categorization scheme, but the only theory under which the

categories are relevant is that they show that a 98-degree heat index—

observed at Galliano on June 3, 2019—falls in the “Extreme Caution”

category.

       But in this sense, the probative value is substantially outweighed by the

risk of confusing the issues or misleading the jury, under Rule 403. See Fed.

R. Evid. 403 (“The court may exclude relevant evidence if its probative value

is substantially outweighed by the danger of . . . confusing the issues, [or]

misleading the jury . . . .”).   As to probative value, the relevance of the

categories is limited to the heat-related dangers at Galliano, which, by

plaintiff’s estimate, was 30 to 40 miles away from the location of Urby’s

death.36 While the Court finds that the temperature and heat index at

Galliano are relevant despite the distance from the vessel, to layer a

qualitative risk assessment on top of the heat index pushes probativeness to

its limits. Thus, even assuming arguendo that the probative value of the

categorization scheme meets the relevance threshold, the degree of

probativeness is low.




35     Id.
36     R. Doc. 48-1 at 2.
                                       11
     Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 12 of 16




       Moreover, the Court would risk confusing or misleading jurors if it

instructed the jury to “accept . . . as conclusive,” Fed. R. Evid. 201(f), the fact

that a heat index observed near the Gulf on the date of decedent’s death falls

into the “Extreme Caution” category. Jurors may be inclined to ask whether

defendants exercised “caution,” “extreme caution,” or the like, as to Urby’s

work in the heat. This risks a conflation of the National Weather Service’s

risk categories with legal standards of care. In a case where defendants’

alleged negligence is the core issue, the risk that the chart’s categorization

scheme will tend to confuse or mislead the jury is at least moderate. Up

against the barely-there probative value, this risk of confusion substantially

prevails. The Court finds that Rule 403 precludes judicial notice of the

chart’s four categories regarding the “Likelihood of Heat Disorders with

Prolonged Exposure or Strenuous Activity.”37

       The Court discerns no other facts presented in the heat-index chart.

Therefore, the Court denies plaintiff’s request for judicial notice of the chart.

       For the foregoing reasons, the Court grants in part, and denies in part,

plaintiff’s motion for judicial notice. Specifically, the Court takes judicial

notice that, on June 3, 2019, in Galliano, Louisiana, the high temperature

was 92 degrees Fahrenheit, and the high heat index was 98 degrees


37     R. Doc. 48-7.
                                        12
   Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 13 of 16




Fahrenheit. The Court does not take judicial notice of plaintiff’s proffered

facts about heat index, nor the heat-index chart.



III. MOTION TO EXCLUDE COAST GUARD MATERIALS

      Defendants move to exclude the use of Coast Guard materials under 46

U.S.C. § 6308.    The Coast Guard Authorization Act of 1996 limits the

availability of Coast Guard members and Coast Guard materials for use in

civil actions. The statute provides:

      Notwithstanding any other provision of law, no part of a report
      of a marine casualty investigation . . . , including findings of fact,
      opinions, recommendations, deliberations, or conclusions, shall
      be admissible as evidence or subject to discovery in any civil or
      administrative proceedings, other than an administrative
      proceeding initiated by the United States.

46 U.S.C. § 6308. Courts have interpreted this provision broadly. See, e.g.,

In re M/V UNCLE ROBERT, No. 18-10526, 2020 WL 2615910, at *1 (E.D.

La. May 22, 2020) (“The [Coast Guard] report may not be introduced into

evidence by any party or witness and no portion of the report may be

considered.” (citations omitted)); Thompson v. Yellow Fin Marine Servs.,

LLC, No. 15-311, 2016 WL 3997060, at *2 (E.D. La. July 26, 2016) (denying

the use of a Coast Guard report for any use, including impeachment, at trial);

Am. S.S. Co. v. Hallett Dock Co., No. 09-2628, 2013 WL 308907, at *6 (D.

Minn. Jan. 25, 2013) (“The Coast Guard Report . . . may not be used to

                                       13
     Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 14 of 16




refresh a witness’s recollection or for impeachment.”); Baker Hughes

Oilfield Operations, Inc. v. Seabulk Tankers, Inc., No. 03-1230, 2004 WL

859199, at *1 (E.D. La. Apr. 20, 2004) (“This Court intends to enforce 46

U.S.C. § 6308(a) by striking any portion of the Coast Guard report, however

it may be presented.”).

       Furthermore, courts have held that “any portion of [an] expert opinion

that relies on or is substantially based on the Coast Guard Report is

inadmissible.” Am. S.S. Co., 2013 WL 308907, at *6 (citation omitted).

While Federal Rule of Evidence 703 generally permits experts to rely on

otherwise inadmissible evidence, “[t]he broad exclusion provided by § 6308

[trumps] Federal Rule of Evidence 703 . . . due to the ‘notwithstanding any

other provision of law’ clause.” United States v. Egan Marine Corp., 808 F.

Supp. 2d 1065, 1074 (N.D. Ill. 2011) (citation omitted).

       Here, § 6308 plainly covers the Coast Guard investigative file that

plaintiff seeks to introduce as an exhibit. 38 Indeed, plaintiff concedes in its

opposition that the contested materials are the product of a marine casualty

investigation. 39 The Court therefore heeds the statute’s clear command to




38     R. Doc. 46 (listing as an exhibit “P-15 Coast Guard Response to FOIA
       Request”).
39     R. Doc. 73 at 2 (“The United States Coast Guard . . . investigated this
       fatality and generated a report.”).
                                       14
     Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 15 of 16




prohibit the admission of the Coast Guard file, including its findings of fact,

opinions, recommendations, deliberations, and conclusions.         The Coast

Guard report listed as plaintiff’s Exhibit P-15 40 may not be used at trial for

any purpose, including impeachment. Furthermore, the parties and their

experts may not refer to, rely on, or substantially base their testimony on the

findings contained in the Coast Guard report.            To the extent that

impermissible references are made, they shall be stricken.

       The Court notes that this ruling necessarily requires the exclusion of

the Coast Guard’s findings as to temperature and other weather conditions,

which clearly constitute “findings of fact” under the statute. Plaintiff’s

arguments as to why the Court should admit these findings are unavailing.

Specifically, plaintiff points to two cases in which courts referred to

temperature findings in Coast Guard reports. See Pavlides v. Galveston

Yacht Basin, Inc., 727 F.2d 330 (5th Cir. 1984); Ramsey v. Lucky Stores,

Inc., 853 S.W.2d 623 (Tex. App. 1993). Neither of plaintiff’s cited cases is

instructive here, as both cases predate the 1996 statute that governs the

present dispute. Accordingly, any evidentiary considerations by the courts

in plaintiff’s cases took place in the absence of the mandate of § 6308.




40     R. Doc. 46.
                                      15
   Case 2:20-cv-01554-SSV-MBN Document 115 Filed 09/10/21 Page 16 of 16




      The Court therefore grants defendants’ motion to exclude the Coast

Guard materials.



IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS in part, and DENIES in

part, plaintiff’s motion for judicial notice.   The Court further GRANTS

defendants’ motion to exclude the Coast Guard materials.



       New Orleans, Louisiana, this _____
                                     10th day of September, 2021.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     16
